Citation Nr: 1740221	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  05-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 through December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2010, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing is associated with the claims file. 

By way of background, in an August 2012 decision, the Board denied the Veteran's appeal as to the entitlement to service connection for hypertension and for an eye disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the case for adjudication in accordance with the JMR.

Following the Court's Order, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in March 2014 for additional development.  Thereafter, in a March 2015 decision the Board denied entitlement to service connection for hypertension and an eye disability.  The Veteran appealed the Board's Court.  In an October 2016 Order, the Court granted a Joint Motion For Partial Remand ("Joint Motion") which vacated the Board's March 2015 decision for the reasons to be discussed more fully below.  

In July 2017, the Veteran's attorney submitted additional evidence and arguments, along with a waiver of review of any such evidence by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension did not have onset during active service, did not manifest within one year of the Veteran's retirement from active service, and is not etiologically related to his active service. 

2.  An eye disability did not have onset during the Veteran's active service, is not etiologically related to his active service, and was not caused or aggravated by a disorder for which service connection has been established. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2004 and July 2009.
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  The Board also finds that the examinations VA provided are adequate.  This the Board discusses in detail further along in this document.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  The secondary condition shall be considered a part of the original condition. Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

A.  Hypertension

The Veteran contends that his hypertension manifested during the last year of his active duty and during the first year after his retirement from service.  Therefore, he maintains that service connection is warranted on a direct or presumptive basis.  As an alternative theory of entitlement the Veteran also contends that his hypertension is related to exposure to Agent Orange while serving in Thailand.  However, after carefully considering the claim in light of the record, the applicable law, and the October 2016 Court Order, the Board finds that the preponderance of the evidence is against the claim.  For the following reasons, the appeal will be denied. 

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Here, in a July 2017 statement, the Veteran contends that his service records show that he was stationed at Korat Royal Thai Air Force Base (RTAFB) from March 1969 to March 1970 and April 1974 to June 1975.  Specifically, his medical records from September 1969 to February 1970 note "388 USAF Dispensary, Korat RTAFB."  Additionally, he asserts that he was stationed at U-Tapao RTAFB from March 1971 to March 1972 as shown on his January 1972 DD 214 noting U-Tapao AFB, Thailand as the place of separation.  His also reported that his military occupational specialty (MOS) was personnel and he was routinely exposed to the perimeter of the base that was sprayed with pesticides.  Specifically, he contends that his office was located on the flight line near the perimeter, as well as his Commanding Officer's office where he walked for occasional briefings.  He also explained that his personnel duties included walking to locations near the perimeter as well as his daily activities as his barracks and shower, as well as the mess hall were located near this area.  Furthermore, the Veteran contends that the drinking water was also contaminated.

The adjudication manual used by VBA, the M21-1MR, provides directions for claims based on exposure to herbicide agents while serving at a Royal Thai Air Force Base (RTAFB) in Thailand during certain periods.  M21-1MR Section IV.ii.2.C.10.q.  This begins by stating that the compensation service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. Next, it sets out steps to verify exposure to herbicides when a veteran with service in Thailand during the Vietnam War claims a disability based on herbicide exposure.  Step one has two parts: The first part is to determine if the veteran served at one of several RTAFBs. The second part is to determine if the veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance reports, or other credible evidence.  If the step is met, then VA is directed to concede herbicide exposure on a direct or facts-found basis.

The Veteran's service records show that he was stationed at RTAFB, and that his MOS was manpower management support, personnel tech, and personnel affairs tech.  The Board finds that his explanation of being near the perimeter are insufficient to outweigh the fact that he served as in personnel and that according to his explanation everyone who ate at the mess hall would have been exposed to Agent Orange by being near the perimeter.  If this were the case there would be no reason to have any of the directions in the adjudication manual, rather exposure would just be presumed is one served at one of the bases during the appropriate time frame.  However, even if VA were to find that the Veteran was exposed to Agent Orange during his service, hypertension is not on the list of diseases associated with herbicide exposure.  As such the Veteran is not entitled to service connection on a presumptive basis under these provisions.  

Although the Veteran is not entitled to service connection on a presumptive basis, he may nevertheless show that herbicide exposure actually caused his hypertension.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

As discussed in the Board's prior decisions, the probative evidence of record shows that the Veteran's hypertension disability is not related to service and did not manifest within one year post-service discharge.

Pertinent evidence of record includes private and VA treatment records, and VA examination reports.  Service treatment records include an April 1990 report of medical history, for the purpose of a Medical Evaluation Board (MEB), in which the Veteran indicated that he did not then have nor ever had high or low blood pressure.  The associated report of medical examination includes a blood pressure measurement of 126/84. Service treatment records also include a Coronary Artery Risk Evaluation form that documents that his blood pressure was 124/82 in February 1989 and 126/84 in April 1990.  The condition the MEB was concerned about was low back pain. 

There are numerous blood pressure measurements (with the systolic value over the diastolic value, in millimeters of mercury) recorded in the service treatment records.  These include the following: 142/86 in April 1990, 140/80 in June 1990, 147/86 in August 1990, 130/80 in September 1990, and 139/91 in October 1990.  The August, September, and October readings were obtained when the Veteran was treated for testicular pain, spermatocele, and hernia.  His service treatment records are negative for any mention of diagnosis of or treatment for hypertension.  Thus, the Veteran's service treatment records provide probative evidence against his claim of hypertension present during service.  

In an April 2006 writing the Veteran explained why he believes that hypertension had onset during active service or within one year following separation from active service.  He referred to blood pressure readings of 140/80 contending that these demonstrated hypertension.  He referred to the VA Form 21-2545 from April 6, 1991, a VA Form 10-9034 from April 10, 1991, an April 1992 Neurological Narrative signed by Dr. C. and a VA Form 10-9034 dated May 23, 1991 signed by Dr. "J.C."  The Board addresses those items of evidence in the following paragraphs.  

The Veteran was separated from active service on December 31, 1990.  He underwent a VA compensation and pension (C&P) examination on April 10, 1991.  This is recorded in a VA Form 10-9034.  Blood pressure measurement is listed in that examination report as 140/80.  Listed in the April 10, 1991 examination reports are 15 diagnoses; there is no diagnosis of hypertension or high blood pressure. 

The April 10, 1991 examination report is evidence unfavorable to the Veteran's claim.  The examiner recorded his blood pressure measurement and provided 15 diagnoses but he did not diagnosis hypertension.  Thus, he had all of the data before him that the Veteran has contended shows he had hypertension and he provided a comprehensive examination report.  It does not follow that the examiner would have not diagnosed hypertension if the Veteran had hypertension. 

In the section for medical history on the VA Form 21-2545 dated April 6, 1991, to be completed by the examinee, the Veteran listed 12 different items.  These included many of the conditions for which he sought disability compensation in his January 1991 VA Form 21-526, and also included "Hypertension" and "Renal (Kidney) problems" (sic); conditions for which he had not claimed entitlement to disability compensation.  The Veteran's report of a history of hypertension in the April 6, 1991 Form 21-2545 is his lay opinion that he had hypertension.  It is not medical evidence nor is it a medical finding of hypertension.  The Board addresses the Veteran's lay opinion evidence further along in the instant decision. It is also noted that the Veteran did not mention hypertension in any statement requesting VA benefits.  A claim of entitlement to VA benefits must include an intent to apply for benefits.  Brokowski v. Shinseki, 23 Vet. App. 79, 83 (2009).  Merely listing a condition in a history report for a VA examination is not a claim for benefits for the condition.  Id. 

Of record is a consultation report dictated on May 23, 1991.  This consultation report addresses whether the Veteran had a psychiatric condition.  In the background section of the report it states that the Veteran reported having health problems in the last several years of his active service which led him to decide to retire.  The report states that "he focused a great deal of attention on his many physical complaints, including back pain, leg problems, high blood pressure, complications relating to urological surgery, and a chronic skin condition."

This quoted sentence is the only mention of "high blood pressure."  It is not a medical finding of high blood pressure or hypertension.  Rather it is documentation of the Veteran's concerns.  The remainder of the report addresses whether he had a psychiatric disorder.  

This consultation report does not substantiate or document that the Veteran had high blood pressure or hypertension at that time.  Rather it reflects only that he reported concerns about high blood pressure in the context of a psychiatric interview.  Considering this report along with the contemporaneous report of physical medical examination, listing 15 diagnoses but absent for a diagnosis of hypertension, the Board finds that the preponderance of evidence tends to show that the Veteran did not have hypertension in April-May 1991. 

Additionally, blood pressure measurements were obtained when the Veteran presented for VA treatment for other conditions.  An August 1991 medical certificate documents a measurement of 128/94 and a repeat measurement of 128/86.  There is no diagnosis of hypertension or high blood pressure. 

That being said, the section does not provide any support for the Veteran's contention that he had hypertension during service.  Not only are there no in-service findings of hypertension, but the blood pressure readings during service include only a single diastolic measurement of 90 or higher and contain no systolic measurements of 160 or higher.  The lone in-service diastolic measurement of 91 cannot be considered a showing of diastolic pressure of predominantly 90 or greater; nor can the August 1991 measurement of 128/94 given the other measurements recorded.  Section 4.104, Diagnostic Code 7101 applied to the blood pressure measurements during service and in the first year following separation from service offers no support for the Veteran's argument that he had hypertension during service or within the first year after separation from active service. 

Hypertension was first diagnosed in the April 9, 1992 Neurological Narrative Summary signed by "R.M.C.," M.D.  While Dr. R.M.C. noted that the Veteran's hypertension was manifested by a blood pressure reading of 150/100, which was more than one year after the Veteran's retirement from service, and Dr. R.M.C. made no findings that it was in any way related to service.  That evidence is not favorable to a finding that hypertension had onset during the Veteran's active service or manifested within one year of separation from active service. 

As a matter of completeness, the Board notes that VA treatment records include blood pressure measurements of 154/88 in August 1992, 140/90 in October 1992, 132/84 in March 1993; 144/85 in February 1994, and 140/86 in September 1994, and 148/105 in January 1995.  VA treatment records, dated in 1995 and 1996, confirmed the diagnosis of hypertension. 

None of these records relate the Veteran's hypertension to his active service or provide evidence that hypertension had onset during active service or within one year of separation from active service. 

In July 2005 an expert opinion was obtained as to the onset of the Veteran's hypertension.  The claims file was provided to a VA physician and he indicated in the report that the medical records had been reviewed in depth.  He noted blood pressure measurements recorded in the service and post service treatment records.  The physician explained that physical examinations in 1968, 1979, 1984, 1989, and 1990 recorded blood pressure readings in the normotensive range so there would be no diagnosis of hypertension.  The physician noted that the first recorded blood pressure post service in April 1991 does not meet the criteria for hypertension.  He stated that the April 1992 records, from Dr. R.M.C. did show that the Veteran had hypertension at that time.  The physician provided an expert opinion that was unfavorable to the Veteran's claim. He provided the following explanation: 

"There is no documented record of a hypertensive blood pressure recorded in his service medical record.  While I fully believe that hypertension does not occur overnight and therefore the hypertension first recorded in April 1992 had to have its beginning somewhere preceding that, I can find no documented record of an elevated blood pressure at any time preceding that date.  Therefore, my opinion is no objective evidence to establish his claim for hypertension having developed during his medical service.  I also agree with the 2507 - I found no evidence of three or five day blood pressure checks to confirm the diagnosis, even when the diagnosis was made in 1992 and further "substantiated" in 1999 through 20003 (sic). "

This statement that the examiner did not believe that hypertension occurs overnight and therefore had to have begun sometime prior to when it was first recorded in April 1992 is not probative of onset of hypertension during service or during the first year following separation from active service.  Indeed, the opinion states the obvious and would apply to any case where the condition was not due to some specific event.  It would be irrational to state that hypertension first started on the date that measurements first showed it to exist.  That it began sometime before first shown by measurements says nothing as to when it began.  The opinion is not probative of a finding that hypertension began at any specific time, just prior to April 1992.  

As noted above, in the March 2013 JMR, the Parties agreed that this examination report was inadequate as the VA examiner did not discuss "elevated blood pressure readings" that occurred during the first year after separation from service.  The Veteran was afforded a new VA examination.  

In April 2014 an expert opinion was obtained regarding the onset of the Veteran's hypertension and eye disorder.  The claims file was provided to the VA examiner and the Veteran underwent a physical examination.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran description of the history of his hypertension to the VA examiner as beginning while he was in-service but with no treatment.  He further reported that he began antihypertensive medications shortly after getting out in 1991.  A review of the Veteran's medical records first showed a diagnosis of hypertension in April 1992 with a blood pressure reading of 150/100.  The VA physician provided an expert opinion that is unfavorable to the Veteran's claim.  Specifically, the VA physician found that hypertension was less likely than not incurred in or caused by the active service.  The VA physician's rationale was as follows:

"The Veteran did not have a history of isolated systolic hypertension or hypertension, per the VA's disability rating purposes criteria of predominantly systolic BP>160 with diastolic <90 or diastolic BP >90 respectively, while in service.  Reviewing his STRs from 1988-90, I could not find a systolic BP> 160 for 13 other BP readings on separate medical visits.  The only BP reading of diastolic >90 was on the October 1990 date above.  A repeat BP was not recorded that day.  The clinical visit that day was due to pain.  His BP noted on a routine visit on 8-19-91 was 128/94 with repeat that visit of 128/86.  On 4-10-91 his BP was noted to be 140/80.  There is no objective data that supports a predominance of diastolic BP >90 while in service; and shortly after service of the 3 BPs taken, only 1/3 show diastolic >90, again not a predominance, and therefore does not meet the VA's disability rating purposes definition of hypertension.  Additionally, hypertension must be confirmed by BPs taken at least twice on at least 3 separate days- there is no evidence in the medical record that this requirement was accomplished."

As discussed above, in October 2016, the Court determined that the Board provided an inadequate statement of reasons or bases for not returning the April 2014 VA examination for clarification.  In so finding, the Court explained that the April 2014 examiner correctly noted that hypertension must be confirmed by blood pressure readings taken at least twice on three separate days.  See 38 C.F.R. § 4.104, n.1 (2016).  The examiner also correctly noted that there is no evidence in the medical record that this requirement was accomplished in service or shortly thereafter.  However, the Court concluded that without the requisite test results, the examiner found that the Veteran did not have hypertension during service, but did not explain how such a determination was possible without having two tests on three separate days.  Further, the court determined that even if the examiner were correct that the Veteran's hypertension did not technically manifest in service, it is unclear why the examiner did not address the Veteran's reports during the examination that he began to take anti-hypertensive medication within a year of separation.  

Finally, noting that although an examiner is not tasked with addressing all evidence of record and providing a statement of reasons or bases, see Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012), the Court determined that the April 2014 examiner made no attempt to reconcile the July 2005 VA examiner's statement: "While I fully believe that hypertension does not occur overnight and therefore the hypertension first recorded in April 1992 had to have its beginning somewhere in the time preceding that."  Concluding that the July 2005 VA examiner's conclusion appears to contradict the conclusion made by the April 2014 VA examiner, and the Board failed to address this Veteran conflict.  

The Board finds that the probative evidence of record shows that service connection for hypertension is not warranted under any reasonably raised theory.  Notably, when addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the April 2014 VA examiner's opinion is provided substantial probative weight.  Following review of the claims file, interview, and examination of the Veteran, the examiner opined that hypertension was less likely than not incurred in or caused by military service.  The examiner based the opinion on review of the evidence to include the Veteran's medical records first showed a diagnosis of hypertension in April 1992 with a blood pressure reading of 150/100.  The examiner further explained that the only BP reading of diastolic >90, within one year post service discharge was on October 1990.  The examiner explained that repeat BP was not recorded that day.  Thereafter, the examiner discussed that the Veteran's BP on April 10, 1991 was noted to be 140/80, and a routine visit on August 19, 1991 his BP was recorded as 128/94 with repeat that visit of 128/86.  The examiner concluded the medical evidence shows there is no objective data that supports a predominance of diastolic BP >90 while in service.  The April 2015 VA examiner further discussed that shortly after service of the 3 BPs taken, only 1/3 showed diastolic >90, concluding that this BP is not a predominance, and therefore does not meet the VA's disability rating purposes definition of hypertension.  

With respect to the Court's October 2016 finding that without the requisite test results, the examiner found that the Veteran did not have hypertension during service, "but did not explain how such a determination was possible without having two tests on three separate days."  The April 2014 examiner concluded that because the Veteran's BP readings during service and within the year following service discharge "was not confirmed by BPs taken at least twice on at least 3 separate days- there is no evidence in the medical record that this requirement was accomplished."  The Board agrees.  At this point, the Board notes that regulation defines the presence of hypertension.  That definition is found at 38 C.F.R. § 4.104, Diagnostic Code 7101, a section that addresses ratings to be assigned for hypertension.  That section states that, for the purposes of that section, the term hypertension means diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm, or greater, with a diastolic blood pressure of less than 90 mm.  It is also noted that this is in Chapter 4 of Title 38 of the C.F.R., the chapter that addresses disability evaluations.  

Furthermore, hypertension must be confirmed by blood pressure readings taken at least twice on three separate days.  See 38 C.F.R. § 4.104, n.1 (2016).  As such, the Board is not stating that the section is dispositive as to whether hypertension is diagnosed.  Such diagnosis depends on medical expertise and regulation.  The regulation defining hypertension is to find that hypertension existed, not that it did not exist.  There is no regulatory requirement that if a diastolic reading is 90 mmHg or greater it is presumed that hypertension exists and the other readings are necessary to rebut such presumption.  Rather the definition is that the repeated measurements apply to a finding of the existence or hypertension.  

Service treatment records are silent for a diagnosis or findings of hypertension and contain no in-service elevated blood pressure readings that would suggest hypertension or meet the requirements of hypertension under 38 C.F.R. § 4.104.

Post-service treatment records confirm the Veteran was diagnosed with hypertension in April 1992.  The record does not contain medical evidence of hypertension from within one year of the Veteran's December 1990 separation from active military service.  Instead, as indicated above, the evidence of record refers to a diagnosis of hypertension in April 1992, which is over one year after service discharge.  Hence, the Board finds that the requirement of 38 C.F.R. § 4.104 finding that BP must be confirmed by readings taken at least twice on at least three separate days was not accomplished because there was no requirement to continue checking the Veteran's blood pressure readings, in that he did not have hypertension at that time, as confirmed by the first BP reading.  Thus, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(d)(2).  

With respect to the Court's October 2016 finding that the April 2014 examiner made no attempt to reconcile the July 2005 VA examiner's statement: "While I fully believe that hypertension does not occur overnight and therefore the hypertension first recorded in April 1992 had to have its beginning somewhere in the time preceding that."  Further, the Court concluded that the July 2005 VA examiner's conclusion appears to contradict the conclusion made by the April 2014 VA examiner, and the Board failed to address this conflict.

In this regard the Board finds that the July 2005 VA examiner's statement is not probative of more than is on its face - i.e., that hypertension began prior to the date first shown by testing.  Despite the statement, the July 2005 examiner did not provide an opinion as to the onset of hypertension but instead opined similar to that of the April 2014 VA examiner in that hypertension is not shown in service or within one year post-service discharge.  As discussed above, the July 2005 VA examiner explained that physical examinations in 1968, 1979, 1984, 1989, and 1990 recorded blood pressure readings in the normotensive range so there would be no diagnosis of hypertension.  The physician also noted that the first recorded blood pressure post service in April 1991 does not meet the criteria for hypertension finding that the April 1992 records, from Dr. R.M.C. did show that the Veteran had hypertension at that time.  The physician provided an expert opinion that was unfavorable to the Veteran's claim. His rationale was that there is no documented record of a hypertensive blood pressure recorded in the service medical record.  Noting that "hypertension does not occur overnight and therefore the hypertension first recorded in April 1992 had to have its beginning somewhere preceding that", the physician concluded that there was no documented record of an elevated blood pressure at any time preceding that date.  

As such, the Board finds the April 2014 opinion is supported by clear and logical rationale and is consistent with the other medical evidence of record.  Moreover, the VA physician specifically noted the Veteran's reported history, to include a discussion of the BP readings during service and thereafter.  The VA physician explicitly reported that these readings did not show a predominance of hypertension either in service or within one year of separation of service and also explained that the regulations provide that hypertension must be confirmed by BPs taken at least twice on at least three separate days.  This is accurate, and the word "confirmed" indicates that the test is only called for if the initial reading indicates hypertension.  However, the test is to show hypertension, there is no test requirement to show that he did not have hypertension.  In short, the lack of two or more readings taken on at least three days is not probative that he did have hypertension based on any single reading nor is it probative on a finding that a medical professional could not determine that the evidence did not show hypertension where the readings were not taken that confirmed hypertension.  

In light of the foregoing, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension.  No hypertension was shown in service or within one year thereafter, and there has been no medical nexus evidence presented to link current disability to service.  Consequently, the preponderance of the evidence is against the claim. 

In so finding, the Board therefore affords the June 2005 and April 2014 opinions significant probative weight unfavorable to the Veteran's claim.  Specifically, the examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The April 2014 examiner considered the Veteran's statements referencing his reports that he began to take anti-hypertensive medication within a year of separation.  This is sufficient for the Board to conclude that the question of whether the Veteran's reports of taking anti-hypertensive medication within a year of service discharge is associated with current hypertension first diagnosed in April 1992 as shown by the evidence of record, was sufficiently considered by the examiner.  Thus, this opinion outweighs the Veteran's more general lay assertions as to the etiology of his hypertension.

The Board also notes an April 2010 letter signed by a registered nurse from Brooks Army Medical Center.  She listed conditions that the Veteran was being treated for at that facility and stated as follows: "[h]e has in his possession copies of his medical records during his active duty tenure that would indicate that his hypertension... predated his discharge from active duty service in the U.S. Army."  The clinician provided no further discussion or explanation to support the opinion.

The Board affords this letter little probative weight because it contains only reference to the Veteran's service treatment records but includes no explanation as to what in those records shows that his hypertension predated his discharge from service.  Because the examination report from April 2014 included an explanation as to the physician's conclusion, the Board finds that the April 2014 opinion is of considerably greater probative value than the April 2010 letter. 

The Board acknowledges the Veteran's contentions that he had hypertension during service, or within one year of separation from service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

The Veteran's own opinion that he had hypertension in 1990 or 1991, whether expressed by him in the April 6, 1991 Form 21-2545, communicated to the examiner in May 1991, or expressed by him since that time, is not competent evidence because hypertension is not a simple condition and he has not described any symptoms obtained through his own senses.  Whether current hypertension is related to military service, or was present within one year following service discharge, prior to April 1992 diagnosis, is not a simple question subject to non-expert opinion evidence, and is thus not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his hypertension is related to service on a direct basis or a presumptive basis, his opinion is not competent evidence.  

The Board has also considered lay statements from the Veteran's spouse and neighbor.  These do not provide evidence of when the Veteran's hypertension had onset or first manifested. 

The Board also considered the Veteran's December 2014 post-remand brief.  In that brief, the Veteran's representative argued that the VA physician failed to address the claim for hypertension in light of currently accepted medical principles; specifically, blood pressure readings lower than those required for a diagnosis of hypertension are regarded by the medical profession as labile hypertension or prehypertension.  He cited DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007) at 909 (defining labile hypertension as "a condition in which the arterial blood pressure is sometimes within the normotensive range and sometimes within the hypertensive range"), and 1532 ("moderately increased blood pressure, defined as systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89").  He also referred to the National Heart Lung and Blood Institute, National Institutes of Health , U.S. Department of Health & Human Services website, reporting that blood pressure between 120/80 mmHg and 139/89 mmHg is prehypertension, meaning that the individual does not have high blood pressure now but is likely to develop it in the future.  He argued that the prehypertensive blood pressure reading during the first year after separation from service indicated that hypertension was first manifested within that time frame.  The Board finds that the April 2014 VA physician specifically considered and addressed the Veteran's blood pressure readings during the first year after separation from service, but determined that those blood pressure results did not demonstrate hypertension.  Therefore, these blood pressure readings were specifically considered and addressed by a medical professional and the December 2014 argument that the VA examination was inadequate for failure to address prehypertension during the first year from separation from service is without merit.  Furthermore, the argument is a disagreement with the law rather than the facts - the argument seeks to substitute prehypertension for hypertension. 

The Board additionally notes that the VA has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  This is in the context of information used by VA for presumptive service connection purposes - i.e., whether to add hypertension to the list of conditions for which service connection is presumed based on herbicide exposure.  Limited or suggestive evidence of an association is does not rise to even an equipoise evidentiary standard.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The Board also notes that the most probative evidence shows that the Veteran was first diagnosed with hypertension in April 1992, which is more than one year after his separation from service.  Therefore, the Board finds that the weight of the evidence is against manifestation of hypertension in service, within the one year presumptive period, and is against a relationship between hypertension and service.  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Eye Disorder 

VA first received a claim of entitlement to service connection for an eye disability in March 2004.  The Veteran stated as follows: "I am currently undergoing laser surgery for my eyes.  High blood pressure is a contributing factor to my eye problems." 

The Veteran does not contend, and the evidence does not show that he developed a disease or injury of his eyes in service.  His service treatment records are negative for a chronic, identifiable eye disorder of any kind.  The report of his April 1990 Medical Board Examination prior to his retirement from service documents that he had defective uncorrected near and distinct visual acuity of both eyes and includes distant vision of 20/40 vision in the right eye and 25/20 in the left eye, and near vision of 20/25 for both eyes.  There is no evidence in the service treatment records that he had other than refractive error of the eye.  Refractive error of the eye is not a disease or injury within the meaning of the law and regulations governing the award of VA compensation.  38 C.F.R. § 3.303(c) (2014).  Not only are the Veteran's service treatment records negative in that regard, the report of an April 1991 VA examination was similarly negative, and, in fact, showed that the Veteran's distant visual acuity was normal at 20/20, bilaterally.  These records are therefore evidence against a finding that his current eye disability had onset during or was caused by his active service. 

The Veteran's primary contention is that he has an eye disorder, diagnosed as glaucoma and central vein occlusion of the right eye, as a result of hypertension.  Therefore, he maintains that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  As service connection is not established for hypertension a secondary theory of entitlement for an eye condition secondary to hypertension must fail. 

Treatment notes from February 2004 document that the Veteran reported a decrease in visual acuity of his right eye in the past 4 to 5 days.  Diagnosis was ischemic central retinal vein occlusion.  He underwent retinal photocoagulation on the right shortly thereafter. April 2004 notes include a diagnosis of glaucoma. 
Treatment notes form Brooks Army Medical Center, for example from April 2007, document that the Veteran has been diagnosed with central retinal vein occlusion, keratoconjunctivitis, glaucoma / interocullar pressure, and diabetes mellitus.  A history of the present illness states that the Veteran had a history of ischemic central retinal venous occlusion from February 2004 when he noted a drop in vision.  An August 2007 record lists the following assessments: retinal vein occlusion, central; retinal neovascularization; glaucoma / intraocular pressure; diabetes mellitus; one eye: near total imp.; other eye: near-normal vision; vitreous hemorrhage -right eye. 

Neither diagnosis nor symptoms of an eye injury or disease were recorded prior to February 2004, nor does the Veteran assert an earlier date.  In April 2004, "V.B.," O.D., an Optometrist at Randolph Air Force Base, stated that the Veteran had significant permanent visual loss in his right eye from central retinal vein occlusion.  She explained that this condition "is a fairly common retinal vascular disorder that presents with sudden, painless visual loss and has been associated with various systemic pathological conditions, including hypertension, diabetes mellitus, and cardiovascular disease."  She further explained that this obstruction results in increased resistance to blood flow, ischemia in the retina, and further vision loss and secondary glaucoma, which she defined as raised pressure within the eye.  "K.D.," an ophthalmology resident with the U.S. Air Force, provided a similar statement in an April 2004 letter. 

These letters provide no evidence linking the Veteran's retinal vascular disorder or secondary glaucoma to his active service.  Service connection has not been established for any of the conditions that the medical professionals' state are associated with his eye disease /injury.  The April 2010 letter, signed by V.B., is evidence against a finding that his condition had onset during his active service as she explained that the disorder presents with sudden visual loss, and the first indication that he had the condition is from 2004, many years after his separation from active service. 

The Veteran's statements all go to a connection between his hypertension and his eye disability.  As service connection is not established for hypertension, his statements do not support a grant of service connection for his eye disability.  The lay statements provided by his spouse and neighbor add no evidence favorable to this claim. 

For the reasons stated above, the Board finds that the preponderance of evidence is against a grant of service connection for an eye disability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an eye disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


